Name: 2005/159/EC: Council Decision of 17 February 2005 appointing six Belgian members and eight Belgian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2005-02-25; 2006-06-13

 25.2.2005 EN Official Journal of the European Union L 52/40 COUNCIL DECISION of 17 February 2005 appointing six Belgian members and eight Belgian alternate members of the Committee of the Regions (2005/159/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Belgian Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC (1) appointing the members and alternate members of the Committee of the Regions. (2) One seat as a member and one seat as an alternate member of the Committee of the Regions have become vacant following the resignation of Mr Frans RAMON, member, notified to the Council on 8 September 2004 and of Mr Jos BEX, alternate member, notified to the Council on 3 February 2005, and five seats as members and seven seats as alternate members of the Committee of the Regions have become vacant following the expiry of the mandates of Mr Paul VAN GREMBERGEN (BE), Mr Bart SOMERS (BE), Mr Stefaan PLATTEAU (BE), Mr Xavier DESGAIN (BE) and Mr HervÃ © HASQUIN (BE), members, and of Mr Jacques TIMMERMANS (BE), Mr AndrÃ © DENYS, Ms JosÃ ©e VERCAMMEN, Mr Serge KUBLA, Mr Rudy DEMOTTE, Mr Jean-Marc NOLLET and Mr Bernd GENTGES, alternate members, notified to the Council on 24 January 2005, HAS DECIDED AS FOLLOWS: Sole Article The following are hereby appointed to the Committee of the Regions: a) as members: Mr Yves LETERME Minister-President van de Vlaamse Regering en Vlaams Minister van Institutionele Hervormingen, Landbouw, Zeevisserij en Plattelandsbeleid to replace Mr Frans RAMON Mr Bart SOMERS Vlaams Volksvertegenwoordiger (on the basis of his new mandate as a member of the Flemish Parliament) Ms Fientje MOERMAN Vice-Minister-President van de Vlaamse Regering en Vlaams Minister van Economie, Ondernemen, Wetenschap, Innovatie en Buitenlandse Handel to replace Mr Stefaan PLATTEAU Mr Geert BOURGEOIS Vlaams Minister van Bestuurzaken, Buitenlands Beleid, Media en Tourisme to replace Mr Paul VAN GREMBERGEN Mr Michel LEBRUN DÃ ©putÃ © wallon to replace Mr Xavier DESGAIN Mr Jean-FranÃ §ois ISTASSE PrÃ ©sident du Parlement de la CommunautÃ © franÃ §aise to replace Mr HervÃ © HASQUIN; b) as alternate members: Mr Johan SAUWENS Vlaams Volksvertegenwoordiger to replace Mr AndrÃ © DENYS Mr Bart CARON Vlaams Volksvertegenwoordiger to replace Mr Jacques TIMMERMANS Mr Stefaan PLATTEAU Burgemeester, to replace Ms JosÃ ©e VERCAMMEN Ms Marie-Dominique SIMONET Ministre de la Recherche, des Technologies nouvelles et des relations extÃ ©rieures du Gouvernement wallon to replace Mr Serge KUBLA Mr Maurice BAYENET DÃ ©putÃ © au Parlement de la CommunautÃ © franÃ §aise to replace Mr Jean-Marc NOLLET Mr BÃ ©a DIALLO DÃ ©putÃ © au Parlement de la CommunautÃ © franÃ §aise to replace Mr Rudy DEMOTTE Mr Claude DESAMA Bourgmestre de Verviers to replace Mr Bernd GENTGES Mr Jan ROEGIERS Vlaams Volksvertegenwoordiger to replace Mr Jos BEX for the remainder of their term of office, which runs until 25 January 2006. Done at Brussels, 17 February 2005. For the Council The President J.-C. JUNCKER (1) OJ L 24, 26.1.2002, p. 38.